Title: From Thomas Jefferson to United States Congress, 7 March 1808
From: Jefferson, Thomas
To: United States Congress


                  
                     To the Senate & House of Representatives  
                        
                        of the United States
                     
                  
                  In the city of New Orleans, & adjacent to it are sundry parcels of ground, some of them with buildings & other improvements on them, which it is my duty to present to the attention of the legislature. the title to these grounds appears to have been retained in the former sovereigns of the province of Louisiana, as public fiduciaries, & for the purposes of the province. some of them were used for the residence of the Governor, for public offices, hospitals, barracks, magazines, fortifications, levees &c. others for the townhouse, schools, markets, landings, and other purposes of the city of New Orlean: some were held by religious corporations, or persons; others seem to have been reserved for future disposition. to these must be added a parcel called the Batture, which requires more particular description. it is understood to have been a shoal or elevation of the bottom of the river, adjacent to the bank of the suburbs of St. Mary, produced by the successive depositions of mud during the annual inundations of the river, &  covered with water only during those inundations. at all other seasons it has been used by the city immemorially to furnish earth for raising their streets & courtyards for mortar & other necessary purposes, and as a landing or Quay for unloading firewood, lumber, & other articles brought by water. this having been lately claimed by a private individual, the city opposed the claim on a supposed legal title in itself, but it has been adjudged that the legal title was not in the city. it is however alledged that that title, originally in the former sovereigns, was never parted with by them, but was retained in them for the uses of the city & province, and consequently has now passed over to the United States. until this question can be decided under legislative authority, measures have been taken according to law, to prevent any change in the state of things, and to keep the grounds clear of intruders.   The settlement of this title, the appropriation of the grounds & improvements, formerly occupied for provincial purposes, to the same or such other objects as may be better suited to present circumstances, the confirmation of the Uses in other parcels to such bodies corporate, or private, as may of right, or on other reasonable considerations, expect them, are matters now submitted to the determinations of the legislature.
                  The papers and plans now transmitted, will give them such information on the subject as I possess, and, being mostly originals, I must request that they may be communicated from the one to the other house to answer the purposes of both.
                  
                     Th: Jefferson 
                     
                     Mar. 7. 1808.
                  
               